Citation Nr: 0307440	
Decision Date: 04/18/03    Archive Date: 04/24/03

DOCKET NO.  96-50 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for an eye disorder, 
including cataracts, claimed as due to mustard gas exposure 
in service.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from July 1940 to May 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Diego, California.  The Board remanded 
this case in May 1998, and the case has since been returned 
to the Board.

The veteran's appeal also initially included the issues of 
entitlement to increased evaluations for right leg/ankle and 
lumbar spine disorders.  In a June 1997 statement, however, 
the veteran indicated that he was satisfied with the current 
evaluations for those disabilities.  Accordingly, as 
indicated in the May 1998 remand, the appeal on those issues 
has been withdrawn.  See 38 C.F.R. § 20.204 (2002).


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claim has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claim.

2.  The veteran's claimed full-body mustard gas exposure 
during service has not been verified.

3.  The veteran's current eye disorder has not been shown to 
be etiologically related to service.




CONCLUSION OF LAW

An eye disorder, to include cataracts, was not incurred in or 
aggravated by service; nor may it be presumed to be due to 
mustard gas exposure.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.316 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board observes that, during the 
pendency of this appeal, substantial revisions have been made 
to the laws and regulations concerning the VA's duties in 
developing a claim for a VA benefit.  On November 9, 2000, 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was enacted.  The VCAA 
redefines the VA's obligations with respect to its duty to 
assist the claimant with the development of facts pertinent 
to a claim and includes an enhanced duty to notify the 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126.  See also Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by the VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) (relating to the 
definition of new and material evidence) and to the second 
sentence of § 3.159(c) and § 3.159(c)(4)(iii) (pertaining to 
VA assistance in the case of claims to reopen previously 
denied final claims), which apply to any application to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with the 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Specifically, the RO has obtained records 
corresponding to medical treatment reported by the veteran 
and has afforded him a comprehensive VA examination 
addressing the etiology of his claimed disorder.  Moreover, 
since the veteran has claimed that his disability is 
attributable to mustard gas exposure during service, the RO 
has completed significant development regarding the claimed 
mustard gas exposure.  This development is described in 
further detail below.

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claim has also been met, as the RO 
informed him of the need for such evidence in the October 
1996 Statement of the Case.  See 38 U.S.C.A. § 5103.  In this 
issuance, the RO described the criteria for a grant of 
service connection, specifically in cases where mustard gas 
exposure is alleged.  The RO also cited to the then-current 
provisions of 38 C.F.R. § 3.159, indicating that the VA would 
obtain all identifiable medical records (providing that the 
veteran provided signed releases, as necessary) and that, if 
such efforts proved unsuccessful, the VA would inform the 
veteran that it was his ultimate responsibility to furnish 
such evidence.  See generally Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (the VA's duties include providing a specific 
explanation of the type of evidence necessary to substantiate 
the veteran's claim and a description of which portion of 
that evidence (if any) was to be provided by the veteran and 
which portion the VA would attempt to obtain on his behalf).

The Board is aware that, to date, the RO has not adjudicated 
the veteran's claim under the newly enacted provisions of 38 
U.S.C.A. §§ 5103 and 5103A.  Given the extent of the 
development and notification accomplished by the RO, however, 
the Board finds that full compliance with the provisions of 
these newly enacted laws has, in substance, already been 
achieved in this case.  As such, the Board is satisfied that 
no prejudice to the veteran will result from an adjudication 
of his claim in this Board decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran are to be avoided).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

With regard to the veteran's theory that the disorder under 
consideration is the result of exposure to vesicant agents in 
service, 38 C.F.R. § 3.316 is controlling.  This regulation 
provides that, except as indicated under 38 C.F.R. 
§ 3.316(b), exposure to specific vesicant agents during 
military service under certain circumstances, together with 
the subsequent development of any of the indicated 
conditions, is sufficient to establish service connection for 
that condition.

The first category of cases for which service connection is 
granted based on exposure to vesicant agents is described in 
38 C.F.R. § 3.316(a)(1).  Under this section, service 
connection is granted in cases of full-body exposure to 
nitrogen or sulfur mustard during active military service, 
together with the subsequent development of chronic 
conjunctivitis, keratitis, corneal opacities, scar formation, 
or the following cancers: nasopharyngeal, laryngeal, lung 
(except mesothelioma), or squamous cell carcinoma of the 
skin.

Second, under 38 C.F.R. § 3.316(a)(2), service connection is 
warranted in cases of full-body exposure to nitrogen or 
sulfur mustard or Lewisite during active military service, 
together with the subsequent development of a chronic form of 
laryngitis, bronchitis, emphysema, asthma, or chronic 
obstructive pulmonary disease.

Third, under 38 C.F.R. § 3.316(a)(3), service connection is 
granted in cases of full-body exposure to nitrogen mustard 
during active military service, together with the subsequent 
development of acute nonlymphocytic leukemia.

Under 38 C.F.R. § 3.316(b), however, service connection will 
not be established if the claimed condition is due to the 
veteran's own willful misconduct, or if there is affirmative 
evidence that establishes a nonservice-related supervening 
condition or event as the cause of the claimed condition.  
See 38 C.F.R. §§ 3.301, 3.303.

In cases of exposure to mustard gas, the veteran must prove 
in-service exposure and a diagnosis of a current disability 
but is relieved of the burden of providing medical evidence 
of a nexus between the current disability and the in-service 
exposure. Rather, a nexus is presumed if the other conditions 
are met, subject to the regulatory exceptions in 38 C.F.R. § 
3.316(b).  See Pearlman v. West, 11 Vet. App. 443, 446 
(1998).

Even if the criteria for service connection under the 
provisions of 38 C.F.R. § 3.316 are not met, a veteran is not 
precluded from establishing service connection by proof of 
direct causation under 38 C.F.R. § 3.303.  See Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Given the aforementioned laws, the Board will first address 
the matter of whether the veteran underwent exposure to a 
vesicant agent during service and, accordingly, whether the 
provisions of 38 C.F.R. § 3.316 are applicable.

In a May 1995 statement, the veteran indicated that he 
underwent experimentation with poisonous gases, including 
mustard gas, phosgene, and Lewisite, while in training at 
Camp Blanding, Florida, from 1940 to 1942; at Camp Shelby, 
Mississippi, from 1942 to 1943; and at Camp Carson, Colorado, 
from 1942 to 1944.  The veteran further noted that the 
training required the identification of different gases by 
sight and smell and that diluted parts of mustard gas were 
used to show signs of its effect on the skin.  Also, the 
veteran indicated that the mustard gas would produce ugly 
blisters and that he was required to pass through fogs of gas 
both with and without masks.  At Camp Shelby and Camp Carson, 
his eyes were reportedly burned by accident during training, 
and a blister on the back of his hand was treated for pain 
and infection.  Furthermore, the veteran reported that, in 
1943 and 1944, he was a noncommissioned officer in charge of 
the care, storage, and training of the troops of 171st Combat 
Engineer Battalion and that this involved chemical warfare 
preparation training, as well as the prevention and 
recognition of all known poisonous gases.  The veteran also 
provided a roster of the members (including himself) from 
Company "A" of the 106th Engineers, which was located at 
Camp Blanding from 1940 to 1942 and at Camp Shelby from 1942 
to 1943, and subsequently submitted "buddy statements" from 
several fellow former soldiers.

In a November 1996 letter, the Department of the Army 
Chemical and Biological Defense Command indicated that no 
information relating to the veteran could be provided and 
that additional detailed information was necessary before a 
further inquiry.

The claims file also includes a December 1996 letter from the 
Department of the Army Environmental Support Group (since 
renamed the United States Armed Services Center for Research 
of Unit Records (Unit Records Center)).  In this letter, the 
RO was notified that information concerning the use of 
mustard gas could be obtained from the Defense Manpower Data 
Center in Arlington, Virginia, and that, for information 
concerning the use of chemicals other than mustard gas, the 
veteran could contact the Commander of the USA Medical 
Command located at Fort Sam Houston, Texas.

In a January 1997 letter, the Department of the Army Chemical 
and Biological Defense Command notified the RO that it had no 
information that listed the veteran by name and indicated 
that the correspondence should not be taken as confirmation 
that he was or was not exposed in any way to mustard gas.  
Rather, the letter contained a description of two training 
methods and techniques regarding identification of "war 
gasses."  

The first method included a standard kit of seven "sniff" 
bottles, including charcoal saturated with mustard gas, 
charcoal saturated with chloropicrin, charcoal saturated with 
Lewisite, a solid form of diphenylaminechlorasine, a solid 
form of chloroacetophenone, and a solid form of simulated 
phosgene (triphosgene).  It was noted that triphosgene would 
decompose and give off phosgene upon contact with the air and 
that the proper method of detecting the odor of chemical 
agents in the bottles was to take a moderately full breath 
immediately before opening a sample bottle.  Upon opening, 
the face was to be kept away from the bottle, as pressure may 
have developed to the extent that some of the agent could 
strike the eyes when the stopper was removed.  The open 
bottle was to be held in the left hand about ten inches from 
the nose, and the right hand was used to fan across the 
bottle mouth toward the nose.  At the same time, the air was 
to be sniffed, avoiding deep inhalations.  If an odor was not 
detected the first time, the bottle was to be brought 
progressively closer until a distinct odor was obtained.  As 
soon as the odor had been detected, the stopper was to be 
replaced.  The Army Chemical and Biological Defense Command 
further indicated that there was no danger associated with 
identifying chemical agents prepared in this way and that the 
best results were obtained with a minimum of fifteen minutes 
between sniffs.

The second method of gas identification involved a set of 
forty-eight sealed Pyrex gas tubes.  Each tube contained one 
ounce of the agent or a solution of the agent, and the amount 
of agent in the tubes was reportedly sufficient to produce an 
easily identifiable odor when detonated.  The Army Chemical 
and Biological Defense Command noted that this method was 
intended for outdoor use and would be found valuable in 
training individuals to identify chemical agents.  Also, it 
was indicated that trainees were instructed prior to the use 
of the set and specifically told prior to each gas being 
fired that they were to breathe deeply, to exhale partially 
(if the wind was shifting), to walk into the cloud when the 
gas was fired, to sniff just enough to recognize the odor, 
and to walk out of the cloud to the flank and then exhale.  
Normally, these gases were detonated in succession, with an 
interval between the gases.  The Army Chemical and Biological 
Defense Command noted that the fog clouds that the veteran 
described might represent this type of training.

Nevertheless, the Army Chemical and Biological Defense 
Command noted that "Camps Shelby, Carson, and Blanding were 
not connected with the World War II human testing of mustard 
agent" and that there was no indication in the agency's 
records that connected these facilities with any human 
testing with the use of mustard agents, although Camp 
Blanding did conduct studies (not incorporating use of a 
mustard gas agent) with personnel wearing impregnated 
clothing for extended periods of time to study the fit, 
comfort, and irritability of the clothing in a semi-tropical 
environment.

Following the Board's May 1998 remand, the United States Army 
Soldier and Biological Chemical Command provided further 
information in an October 1998 letter.  In this letter, the 
Army Soldier and Biological Chemical Command reaffirmed that 
Camps Blanding, Shelby, and Carson were not sites where human 
mustard gas testing was conducted.  Rather, these 
installations were standard training facilities, where the 
staff conducted standard chemical warfare training exercises 
for soldiers.  A further description of standard chemical 
warfare training practices was provided.  The Army Soldier 
and Biological Chemical Command noted the inquiry as to the 
quantity and quality of gas exposure but indicated that such 
exposure could not possibly be compared with full-body 
exposure, "as the quantities are not comparable, nor are the 
circumstances."  Moreover, the agency stated that, absent 
medical records, it was impossible to confirm the veteran's 
report of vapor striking the eyes, other than the possibility 
of participating in training exercises.  There was no 
information available to confirm that the veteran was used as 
a human volunteer.  Finally, the agency indicated that the 
decontamination procedures possibly performed by the veteran 
incorporated a non-toxic mustard agent simulant, rather than 
the mustard agent itself.

As noted above, the RO has, to the Board's satisfaction, 
conducted all possible inquiries in furtherance of confirming 
the veteran's reported mustard gas exposure.  These 
inquiries, however, have not resulted in confirmation of any 
of the types of vesicant agent exposure described in 
38 C.F.R. § 3.316(a).  Accordingly, this regulation is not 
for further application in this case, and the Board will 
consider the veteran's claim as a direct service connection 
claim under 38 C.F.R. § 3.303 and in view of Combee.

Upon reviewing the evidence of record, the Board finds that 
the veteran's service medical records are entirely negative 
for any eye disorders, except for a notation of a slight 
deformity in the outer area of the right eye in February 
1941.  Similarly, an August 1951 VA examination revealed the 
veteran's eyes to be within normal limits.

The first notation of cataracts is found in a March 1995 VA 
treatment record.  A private medical record, dated in April 
1995, reflects that the veteran had cataracts affecting the 
vision in both eyes and that surgery was recommended.  During 
a December 1996 VA visual examination, the veteran reported 
cataract surgery of the left eye in May 1995 and of the right 
eye in July 1995, records of which were subsequently obtained 
and added to the claims file.  The examiner rendered 
impressions of bilateral pseudophakia, posterior capsule 
opacity, and clinically significant dry eyes and noted that 
he was unable to comment on an association between in-service 
gas exposure and cataracts, in view of the removal of the 
cataracts.

Accordingly, and in compliance with the instructions 
contained in the May 1998 Board remand, the veteran was 
afforded a second VA visual examination (with a private 
doctor) in June 2002.  This examiner noted that the veteran's 
entire claims file had been reviewed, and, in view of the 
examination results, impressions of bilateral pseudophakia 
and decreased tears were rendered.  In terms of etiology, the 
examiner noted the veteran's reported in-service gas exposure 
but commented that "exposure to these gasses do not allow 
the veteran to enjoy good ocular health only to be plagued 50 
years later with problems due to this exposure."  Rather, 
the veteran's type of cataracts "were the garden variety one 
sees with aging" and "would have been noticed long before 
the first mention of cataracts in 1995" if actually 
associated with gas exposure.  As such, the examiner was able 
to "state unequivocally that there is no causal relationship 
between [the veteran's] exposure to these toxic gasses and 
chemical and the development of cataracts requiring cataract 
surgery in 1995" and that he was not, in fact, "ocularly 
disabled in any way."  

The Board finds that the June 2002 VA visual examination 
report, with the opinion contained therein, constitutes 
competent medical evidence against the veteran's claim that 
he incurred an eye disorder, including cataracts.  The 
probative value of this opinion is markedly enhanced by the 
fact that the examiner reviewed the veteran's claims file and 
based his conclusions on that file review.  Notably, the 
veteran has, to date, submitted no medical opinion or similar 
medical evidence suggesting a causal link between a current 
eye disorder and service.

Indeed, the only evidence that the veteran has submitted in 
support of his claim is lay evidence, including his 
statements and January 1997 hearing testimony and his "buddy 
statements."  None of the individuals who have provided lay 
evidence in this case, however, has been shown to possess the 
requisite credentials or training needed to render a 
competent opinion regarding medical causation.  Therefore, 
this lay evidence is does not constitute competent medical 
evidence for VA purposes and, accordingly, lacks probative 
value.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997), 
aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. 
App. 195, 201 (1996); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

Overall, the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for an 
eye disorder, to include cataracts, claimed as due to mustard 
gas exposure, and the claim must be denied.  In reaching this 
determination, the Board acknowledges that the VA is 
statutorily required to resolve the benefit of the doubt in 
favor of the veteran when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
outstanding issue.  That doctrine, however, is not applicable 
in this case because the preponderance of the evidence is 
against the veteran's claim.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).



ORDER

The claim of entitlement to service connection for an eye 
disorder, including cataracts, claimed as due to mustard gas 
exposure in service, is denied.


	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

